This is certiorari to review a decision of the State Board of Elections.
Involved is the question of the validity of nomination papers filed for and in behalf of Jeanne R. O’Rourke candidate for State Representative in the Democratic Primary in the 98th Representative District held on March 29, 1977. Also involved is the contention by petitioner that she is entitled to be certified as the only candidate to have filed valid nomination papers for the office of State Representative to be voted upon at the Democratic Primary held on March 29, 1977.
The petition is denied and dismissed, the writ heretofore issued is quashed, the action of the Board of Elections dismissing the petitioner’s challenge to the nomination papers of her opponent is affirmed, and the records certified to this court are ordered returned to the Board of Elections with our order endorsed thereon.
Our opinion will follow at a later date.